Citation Nr: 1211250	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and K.S.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to June 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was new and material evidence and, therefore, reopened these claims for service connection for bilateral hearing loss and tinnitus.  However, the RO then proceeded to deny these claims on their underlying merits.

Irrespective of what the RO determined insofar as whether there is new and material evidence to reopen these claims, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92 (March 4, 1992).

In August 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a hearing before the Board.  The Veteran had this hearing in January 2012 using videoconferencing technology.  The undersigned Veterans Law Judge presided.

In this decision, for reasons and bases that will be discussed, the Board, like the RO, is reopening these claims because there is new and material evidence.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them to the RO via the AMC for further development.


FINDINGS OF FACT

1.  In an unappealed June 1990 decision, the RO initially considered and denied the Veteran's claims for service connection for hearing loss and tinnitus, which he alleged were results of repeated exposure to loud noise during his military service; the RO denied these claims after he had declined or was unable to report for a VA compensation examination, noting that his service treatment records (STRs) and post-service medical records were unremarkable for findings or diagnoses of hearing loss or tinnitus.

2.  Since that June 1990 decision, however, he has submitted additional medical evidence supportive of his claims, specifically, records showing current diagnoses of hearing loss and tinnitus; so this additional evidence, when considered along with the evidence previously of record, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate these claims, raises a reasonable possibility of substantiating these claims, and therefore is so significant that it must be considered in order to fairly decide the merits of these claims.


CONCLUSION OF LAW

The RO's June 1990 decision denying the Veteran's claims for service connection for hearing loss and tinnitus is final and binding on him based on the evidence then of record; however, new and material evidence since has been submitted to reopen these claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In this decision, however, the Board is reopening these claims for hearing loss and tinnitus because there is new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons these claims were previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  These claims are being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of these claims on remand.


Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The RO first considered and denied these claims in June 1990.  At the time, the evidence included the Veteran's STRs.  He had had a hearing evaluation in November 1968 in anticipation of his enlistment into the military.  And his hearing was within normal limits at all frequencies tested; the audiogram revealed pure tone thresholds in his right ear at 1000, 2000, 3,000, and 4000 Hz of 0 decibels; and in his left ear the pure tone thresholds were 10, 0, 0, and 0 decibels, respectively.  When subsequently examined in May 1974 prior to his separation from service, an audiogram revealed pure tone thresholds in his right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 20, 10, 0, 0, and 0 decibels, respectively; and in his left ear the pure tone thresholds were 20, 10, 0, 0, and 0 decibels, respectively.

The record also included a March 1990 private medical statement referring to unrelated ailments.  After receiving his claims for service connection for hearing loss and tinnitus in December 1989, the RO scheduled an examination for May 1990.  A VA reference slip dated in May 1990 shows this examination was scheduled for that month, but in the time preference section of the form it was noted "[n]ot able to come in at this time."  The slip was signed by a VA clerk.

When denying the claims in June 1990, the RO determined the available evidence did not support the conclusion that he had either hearing loss or tinnitus or that these claimed disabilities were associated with his military service.

The RO appropriately notified him of that June 1990 decision, including apprising him of his procedural and appellate rights in the event he elected to appeal, but he did not.  So that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  The Board has considered the potential applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

Here, though, this regulation is inapplicable as no evidence pertaining to the Veteran's claims was received prior to the expiration of that earlier appeal period, that is, during the one-year aftermath of that June 1990 decision initially considering and denying the claims.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); and Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran filed his current petition to reopen these claims in October 2006.

When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).


The RO's June 1990 decision marks the starting point for determining whether there is new and material evidence to reopen these claims because that was the last final and binding denial of these claims.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered when making this new-and-material determination is that added to the record since the last final and binding disallowance of the claim, regardless of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The additional evidence since submitted includes a September 2006 VA audiology report listing diagnoses of bilateral hearing loss and tinnitus.  So, unlike when the RO previously considered and denied these claims in June 1990 on the premise these conditions were "not shown by evidence of record" - owing to the Veteran either declining or being unable to report for his VA compensation examination, there now is at least evidence in the file confirming he has these claimed conditions, which is the most fundamental requirement of claims for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

He and a soldier that served with him, K.S., also provided testimony in support of the claims during the recent January 2012 videoconference hearing and, in particular, regarding the Veteran having experienced difficulty hearing and ringing in his ears rather continuously since his military service.  They are competent even as laymen to make this proclamation of continuous symptoms since service, i.e., of continuity of symptomatology, indeed, even in the absence of any contemporaneous medical evidence such as actual treatment records.  38 C.F.R. § 3.303(b).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  And their lay testimony concerning this is presumed credible, albeit just for the limited purpose of determining whether their lay testimony is new and material evidence.  See Justus v. Principi, 3 Vet. App. 510 (1992).


In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court explained that, to reopen a claim, there need only be evidence addressing one of the specified bases of the prior denial of the claim, not all of them, that the phrase "raises a reasonable possibility of substantiating the claim" is relatively low threshold and enabling rather than precluding reopening, and that the evidence in question need not be new, material, and raise a reasonable possibility of substantiating the claim (i.e., there is no third requirement for reopening claims).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

This is indeed the situation here, so the claims are reopened.


ORDER

The petition to reopen the claims for service connection for hearing loss and tinnitus is granted, subject to the further development of these claims on REMAND.



REMAND

The claims must be further developed before being readjudicated on their underlying merits.

The Veteran attributes his bilateral hearing loss and tinnitus to repeated exposure to excessively loud noise during his military service and consequent acoustic trauma.  During his recent January 2012 videoconference hearing before the Board, he indicated his military occupational specialty (MOS) while in the Air Force was military policeman (MP).  That, he pointed out, required arms training in which he was exposed to artillery fire, specifically to M1 and M16 series of automatic rifles.  His duties and responsibilities also involved guarding aircraft on the flight line, so additional noise exposure in that capacity as well.  A fellow soldier also testified.  He indicated that he had known the Veteran for 40 years, so since their service together in the Air Force.  He also said they had a similar MOS in service, and he attested to the Veteran having experienced difficulty hearing and ringing in his ears since their service.

These contentions notwithstanding, the Veteran's STRs do not show any complaints of hearing loss or tinnitus or resultant diagnoses of these conditions.  And although he had audiograms when entering and separating from service, even the one he had for separation (so after the alleged noise exposure in service) did not show evidence of hearing loss in either ear.  His hearing was on the fringe at 500 Hz, however, since there was a 20-decibel loss at this frequency in each ear, though not also at this level in the other relevant frequencies of 1,000, 2,000, 3,000 and 4,000 Hz.  At most, then, he was on the verge of having a hearing loss in each ear in this specific frequency and had completely normal hearing acuity in all of the others.

However, the Board finds his statements regarding his noise exposure in service to be credible since consistent with his MOS, the circumstances, conditions and hardships of his service, and corroborated by his fellow serviceman K.S.'s hearing testimony.  38 U.S.C.A. § 1154(a).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

And as specifically concerning tinnitus, it is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  And he similarly is competent to report having experienced diminished or decreased hearing acuity since service, which, again, his fellow serviceman K.S. also attested to.

The absence of evidence of hearing loss and tinnitus during service is not, in and of itself, fatal to these claims.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability - that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385 - and a medically sound basis for attributing this disability to service, rather than to intercurrent causes, may serve as a basis for granting service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  See also 38 C.F.R. § 3.303(d) (indicating service connection is permissible for disability initially diagnosed after service, if the evidence, including that pertinent to service, shows the disability was incurred in service)

In light of the type of duties and responsibilities the Veteran had in service, including as reflected by his MOS, his competent and credible report of continuous hearing loss and tinnitus since service, and the present-day indications of hearing loss and tinnitus, the Board finds that the a VA examination and opinion are needed to first confirm he has sufficient hearing loss to meet the requirements of 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards and then, if determined he does, for a medical nexus opinion regarding the etiology of his hearing loss and tinnitus, especially in terms of the likelihood these conditions are related or attributable to his noise exposure in service versus other unrelated factors or causes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA audiology examination for compensation purposes to first determine whether the Veteran has sufficient hearing loss to meet the requirements of 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards.  If determined he does, then a medical nexus opinion is needed regarding the etiology of his hearing loss and tinnitus, especially in terms of the likelihood (very likely, as likely as not, or unlikely) these conditions are related or attributable to noise exposure during his military service in the type ways mentioned or more likely, instead, the result of other unrelated factors or causes.

This term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 


To facilitate providing this necessary medical opinion, the claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the designated examiner so the opinion is fully informed.  All necessary diagnostic testing and evaluation should be performed and all findings reported in detail.

The examiner must discuss the underlying medical rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If per chance the examiner is unable to provide this requested opinion, such as without resorting to mere speculation, it is essential he discuss why an opinion on etiology cannot be provided - such as by specifying whether additional evidence or other procurable data would enable him to comment more definitively or whether the limits of medical knowledge have been exhausted, there are several possible etiologies with none more prevalent than the other, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, merely saying he cannot comment will not suffice.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.


2.  Then readjudicate these claims for hearing loss and tinnitus on their underlying merits (i.e., on a de novo basis) in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


